 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   YASMIN ARAUZA,                                      Case No. 1:19-cv-01246-LJO-SAB

12                  Plaintiff,                           ORDER VACATING ALL PENDING
                                                         DATES AND MATTERS AND DIRECTING
13          v.                                           CLERK OF COURT TO CLOSE CASE AND
                                                         ADJUST DOCKET TO REFLECT
14   OMNI FAMILY HEALTH,                                 VOLUNTARY DISMISSAL

15                  Defendant.                           (ECF No. 22)

16

17          This action was filed on September 6, 2019. (ECF No. 1.) On October 2, 2019, Plaintiff

18 filed a notice of voluntary dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil

19 Procedure.
20          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

21 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

22 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

23 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

24 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

25 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

26 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,
27 the parties are left as though no action had been brought, the defendant can’t complain, and the

28 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

                                                     1
 1 F.3d at 1078. In this action, defendant filed a motion to dismiss, therefore Plaintiff may file a

 2 notice of dismiss pursuant to Rule 41(a). Swedberg v. Marotzke, 339 F.3d 1139, 1146 (9th Cir.

 3 2003).

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      All pending dates and matters are VACATED; and

 6          2.      The Clerk of the Court is HEREBY ORDERED to CLOSE the file in this case

 7                  and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule

 8                  41(a).

 9
     IT IS SO ORDERED.
10

11 Dated:        October 2, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
